EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicants’ representative, MARIO DEREVJANIK, on 8/06/2021.

The application has been amended as follows: 

1.	(Currently Amended) A method for generating a recommendation of content for use as a base content in a collaboration, the method comprising:	
identifying a first content item;	
retrieving, using control circuitry, a plurality of reviews of the first content item from one or more databases, wherein each review of the plurality of reviews is a text review, and wherein metadata associated with the plurality of reviews comprises profile information associated with each review of the plurality of reviews;	
identifying one or more recommendation criteria;	
filtering, using the control circuitry, the plurality of reviews of the first content item to generate a set of reviews, the plurality of reviews is filtered based on: 
1) the text of each review of the plurality of reviews, 
2) the profile information associated with [[the]] each review of the plurality of reviews, and 
3) [[the]] review reference information;	
determining, using the control circuitry, a recommendation metric for the first content item based on the set of reviews and based on the one or more recommendation criteria, wherein the recommendation 
generating for output, using the control circuitry, a recommendation indicator indicative of the recommendation metric.

2.	(Original) The method of claim 1, wherein filtering the plurality of reviews to generate the set of reviews comprises:	
comparing text of the plurality of reviews to one or more predetermined keywords to generate matches; and	
identifying the set of reviews based on the matches.

3.	(Previously Presented) The method of claim 1, wherein filtering the plurality of reviews of the first content item to generate the set of reviews comprises:	
identifying one or more metadata tags associated with each the plurality of reviews; and
comparing the one or more metadata tags to the review reference information.

4.	(Original) The method of claim 1, wherein determining the recommendation metric for the first content item comprises identifying rating information of the set of reviews, wherein the rating information is indicative of users' responses to the first content item.

5.	(Original) The method of claim 1, wherein determining the recommendation metric for the first content item comprises identifying a number of reviews of the set of reviews that correspond to a first recommendation criterion.



7.	(Original) The method of claim 1, wherein determining the recommendation metric for the first content item comprises determining a plurality of recommendation metrics, wherein the plurality of recommendation metrics comprise the recommendation metric, and wherein each recommendation metric of the plurality of recommendation metrics is associated with a respective recommendation criterion.

8.	(Canceled) 

9.	(Original) The method of claim 1, wherein generating for output the recommendation indicator comprises generating for display on a display device the recommendation indicator.

10.	(Canceled) 

11.	(Currently Amended) A system for generating a recommendation of content for use as a base content in a collaboration, the system comprising control circuitry configured to:	
identify a first content item;	
retrieve a plurality of reviews of the first content item from one or more databases, wherein each review of the plurality of reviews is a text review, and wherein metadata associated with the plurality of reviews comprises profile information associated with each review of the plurality of reviews;	
identify one or more recommendation criteria;	
filter the plurality of reviews of the first content item to generate a set of reviews, the plurality of reviews is filtered based on: 
1) the text of each review of the plurality of reviews, 

3) review reference information;
determine a recommendation metric for the first content item based on the set of reviews and based on the one or more recommendation criteria, wherein the recommendation metric is indicative of whether the first content item is suitable for being designated as base content for generating collaborative content; and	
generate a recommendation indicator indicative of the recommendation metric.

12.	(Original) The system of claim 11, wherein the control circuitry is further configured to filter the plurality of reviews to generate the set of reviews by:	
comparing text of the plurality of reviews to one or more predetermined keywords to generate matches; and	
identifying the set of reviews based on the matches.

13.	(Previously presented) The system of claim 11, wherein the control circuitry is further configured to filter the plurality of reviews of the first content item to generate the set of reviews by:
identifying one or more metadata tags associated with each the plurality of reviews; and
comparing the one or more metadata tags to the reference tags.

14.	(Original) The system of claim 11, wherein the control circuitry is further configured to determine the recommendation metric for the first content item by identifying rating information of the set of reviews, wherein the rating information is indicative of users' responses to the first content item.

15.	(Original) The system of claim 11, wherein the control circuitry is further configured to determine the recommendation metric for the first content item by identifying a number of reviews of the set of reviews that correspond to a first recommendation criterion.

16.	(Original) The system of claim 11, wherein the control circuitry is further configured to determine the recommendation metric for the first content item by identifying a number of interactions with each review of the set of reviews by one or more entities.

17.	(Original) The system of claim 11, wherein the control circuitry is further configured to determine the recommendation metric for the first content item by determining a plurality of recommendation metrics, wherein the plurality of recommendation metrics comprise the recommendation metric, and wherein each recommendation metric of the plurality of recommendation metrics is associated with a respective recommendation criterion.

18.	(Canceled) 

19.	(Original) The system of claim 11, wherein the control circuitry is further configured to generate for output the recommendation indicator by generating for display on a display device the recommendation indicator.

20-30.	(Cancelled). 

Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate a recommendation metric for a first content item based on a set of reviews and based on one or more recommendation criteria is determined, wherein the set of reviews is filtered from a plurality of reviews of the first content item based on: 1) the text of each review of the plurality of reviews, 2) the profile information associated with each review of the plurality of reviews, and 3) review reference information and filtering, using the control circuitry, the plurality of reviews of the first content item to generate a set of reviews, the plurality of reviews is filtered based on: 1) the text of each review of the plurality of reviews, 2) the profile information associated with each review of the plurality of reviews, and 3) review reference information; determining, using the control circuitry, a recommendation metric for the first content item based on the set of reviews and based on the one or more recommendation criteria, wherein the recommendation metric is indicative of whether the first content item is suitable for being designated as base content for generating collaborative content; and generating for output, using the control circuitry, a recommendation indicator indicative of the recommendation metric) as recited in claims 1 & 11. Thus, claims 1 & 11 are allowed. Dependent claims 2-7, 9, 12-17 & 19 are allowed at least by virtue of their dependencies from claims 1 & 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        August 6, 2021